Exhibit 10.53

THE GOLDMAN SACHS GROUP, INC.

CLAWBACK POLICY

 

1. Purpose

The Goldman Sachs Group, Inc. (“GS Group”) is establishing this clawback policy
(this “Policy”) to appropriately align the interests of managers and other
employees of GS Group and its subsidiaries and affiliates (together, the “Firm)
with those of the Firm and to promote the safety and soundness of the Firm by
providing incentives that appropriately balance risk and reward.

This Policy has been approved by the Compensation Committee of the Board of
Directors of GS Group (the “Committee”) and is effective as of January 1, 2015.

 

2. Administration

This Policy shall be administered by the Committee, which shall have authority
in its sole discretion to (a) exercise all of the powers granted to it under
this Policy, (b) construe, interpret and implement this Policy, (c) prescribe,
amend and rescind rules and regulations relating to this Policy, including rules
governing its own operations, (d) make all determinations necessary or advisable
in administering this Policy, (e) correct any defect, supply any omission and
reconcile any inconsistency in this Policy, and (f) amend this Policy to reflect
changes in applicable law (whether or not the rights of any employee may be
adversely affected). Determinations of the Committee relating to this Policy
shall be final, binding and conclusive.

The Committee may allocate among its members and delegate to any person who is
not a member of the Committee or to any administrative group within the Firm,
including the SIP Committee (which administers The Goldman Sachs Amended and
Restated Stock Incentive Plan (2013), as may be amended from time to time (the
“SIP”)), any of its powers, responsibilities or duties under this Policy.

 

3. Scope

 

  (A) Individuals Subject to this Policy

This Policy shall apply to all of the individuals who from time to time are
considered “senior executive officers” of GS Group at the time of grant of
variable compensation described in 3(B), below (e.g., Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer or Vice Chairman). In addition,
if and to the extent determined by the Committee in its sole discretion, this
Policy may apply in whole or in part to such other individual or individuals,
including, without limitation, individuals considered “covered employees” under
the Interagency Guidance on Sound Incentive Compensation Policies, as the
Committee may deem appropriate. Each such individual who is covered by this
Policy from time to time shall be considered a “Covered Individual” for purposes
of this Policy.

 

  (B) Covered Compensation/Additional Covered Amounts

This Policy (and the Covered Events described below) shall apply to any variable
compensation awarded on or after January 1, 2015 in whatever form to any Covered
Individual for a year in which the person was a Covered Individual
(collectively, such compensation described in this Paragraph 3(B) is referred to
herein as “Covered Compensation”), if and to the extent provided in any plan,
program, arrangement or agreement relating to such variable compensation (a
“Governing

 

1



--------------------------------------------------------------------------------

Agreement”); provided, however, with respect to a Covered Event described in
Paragraph 4(A) of this Policy, this Policy (and such Covered Event) shall apply
solely to Covered Compensation received during the 12-month period (“12-Month
Period”) described in Section 304(a)(1) of the Sarbanes- Oxley Act of 2002, as
amended (“Sarbanes-Oxley”) and shall additionally apply to any other amounts as
may be described herein that are realized during such 12-Month Period, in each
case to the same extent that would be required had the person been a “chief
executive officer” or “chief financial officer” of GS Group as determined under
Sarbanes-Oxley (“Additional Covered Amounts”).

 

4. Covered Events

The following events shall constitute Covered Events for purposes of this
Policy:

 

  (A) Material Restatement

If GS Group is required to prepare an accounting restatement due to GS Group’s
material noncompliance, as a result of misconduct, with any financial reporting
requirement under the securities laws described in Section 304 of
Sarbanes-Oxley.

 

  (B) Engaging in Conduct Constituting Cause

If a Covered Individual engaged in conduct constituting “Cause” as described in
the SIP.

 

  (C) Failure to Appropriately Consider Risk

If a Covered Individual participated (or otherwise oversaw or was responsible
for, depending on the circumstances, another individual’s participation) in the
structuring or marketing of any product or service, or participation on behalf
of the Firm, or any of the Firm’s clients in the purchase or sale of any
security or other property, in any case without appropriate consideration of the
risk to the Firm or the broader financial system as a whole (for example, where
the Covered Individual has improperly analyzed such risk or where the Covered
Individual has failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, it is determined that there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, the
Covered Individual’s business unit or the broader financial system.

 

  (D) Other Applicable Forfeiture Events

If any other event occurs or if there is any act or omission by a Covered
Individual, in each case which, pursuant to any Governing Agreement, may result
in the forfeiture of any amount of Covered Compensation or the repayment to the
Firm of any amount of Covered Compensation previously paid or delivered to the
Covered Individual.

 

5. Right to Claw Back

Upon the Occurrence of a Covered Event (as defined above) and subject to the
proviso to Paragraph 3(B), if and to the extent provided in any Governing
Agreement, a Covered Individual may: (a) forfeit any unvested or vested Covered
Compensation previously awarded, but not yet paid or delivered, (b) be required
to repay any Covered Compensation previously paid or delivered, or (c) with
respect to a Covered Event described in Paragraph 4(A) of this Policy, be
required to repay any Additional Covered Amounts. In determining the appropriate
action to take, the Committee may consider such factors as it deems appropriate,
including, without limitation, the requirements of applicable law; the extent to
which the individual participated in or otherwise bore responsibility for the
Covered Event; the extent to which the individual’s current variable
compensation or other current compensatory award may or may not have

 

2



--------------------------------------------------------------------------------

been adjusted for the year in which the Covered Event occurred or may or may not
have been impacted had the Committee known about the Covered Event; and the
extent to which any award agreement or other applicable agreement or arrangement
with the Covered Individual specifically provides for any consequence upon the
occurrence of the Covered Event. This Policy is not intended to expand, contract
or otherwise modify the Firm’s or a Covered Individual’s rights and/or
obligations with respect to any Covered Compensation under any applicable
Governing Agreement.

 

6. Disclosure

Unless and until rules or regulations related to clawback disclosure are
promulgated by the Securities and Exchange Commission, the Federal Reserve Board
or any other applicable regulatory body, if the Committee determines that a
Covered Event occurred that is subsequently disclosed by GS Group in a public
filing required under the Securities Exchange Act of 1934, as amended (a
“Disclosed Covered Event”), GS Group will disclose in the proxy statement
relating to the year in which such determination is made (a) if any amount is
clawed back from a current or former executive officer of GS Group holding the
position of Vice Chairman or higher as a result of the Disclosed Covered Event,
the aggregate amount clawed back from the executive officer, or (b) if no amount
is clawed back from the executive officer as a result of the Disclosed Covered
Event, the fact that no amount was clawed back.

 

7. Policy Not Exclusive

Nothing in this Policy will limit or restrict the Firm from providing for
forfeiture or repayment of any amount of a variable compensation or any other
amount under circumstances not described herein (which, to the extent material
in the case of “named executive officers” within the meaning of Item 402(a)(3)
of Regulation S-K under the Securities Act of 1933, will be described in GS
Group’s applicable proxy statement). Nothing in this Policy will limit in any
respect the Firm’s right to take or not to take any action with respect to any
Covered Individual’s or any other person’s employment.

 

8. Amendment or Termination

The Committee may amend, modify or terminate this Policy in whole or in part at
any time and from time to time in its sole discretion.

 

3